DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Claims 1-20 remain pending in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-14 and 18-20 are drawn to a method which is within the four statutory categories (i.e. process).   Claims 15-16 are drawn to a system which is within the four statutory categories (i.e. machine). 
	Claims 1, 15 and 17 recite “monitoring one or more health parameters related to a critical care condition of a user…; generating a risk assessment based on values of the monitored one or more health parameters and a number of the assets; generating an alert information to the user of the wearable device based on the generated risk assessment”, and these limitations correspond to certain methods of organizing human activity (user following rules or instructions) (e.g. This is a method of managing interactions between people. The mere nominal recitation of a generic network servers and generic wearable device does not take the claim out of the methods of organizing human interactions grouping). Thus, the claims recite an abstract idea.
	Claims 1, 15 and 17 also recite “determining locations of assets that are within a radius of a geofence from a current location of the wearable device”, which is a process that covers performance of the limitation in the mind but for the recitation of generic computer components (mental process). For instance, the user can make the determination of locations of assets near the location of the wearable device in the mind.  
Dependent claims also are directed to abstract idea, since they recite limitations that correspond to a mental process, such as “determining a maximal period of time for accessing the asset based on a type of the critical care condition; detecting a type of a transportation; and determining the radius as a maximal distance of traveling for the maximal period of time using the detected transportation”-claim 4, “determining a likelihood of availability of each identified asset; and updating the risk assessment based on the likelihood of availability of each identified asset”-claim 5, “comparing the likelihood of availability of each identified asset with a threshold; and increasing a value of the risk assessment if the likelihood of availability of each identified asset is below the threshold”-claim 6, “determining the likelihood of availability of each identified asset comprises: determining a number of claim 7, “determining the likelihood of availability of each identified asset comprises: determining a number of other users currently using an identified asset; and determining the likelihood of availability of each identified asset based on the number of other users”-claim 8. As explained with respect to claims 1, 15 and 17, these dependent claims also recite limitations that can be done by human in mind (or using pen and paper). Therefore, they recite abstract ideas as well.
Claims 2-3, 16 and 18 is ultimately dependent from Claims 1 and 15 and include all the limitations of Claims 1 and 15. Therefore, claims 2-3, 16 and 18 recites the same abstract idea. Claims 2-3, 16 and 18 describes further limitations regarding the basis for monitoring the health parameters. These are all just further describing the abstract idea recited in claims 1 and 15, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a wearable device”, “the generating of the alert information includes displaying the geofence on a geofence interface, positioning a graphic for each asset at a corresponding determined location within the displayed geofence, and concurrently displaying the risk assessment on the geofence interface”, “a processor of the wearable device”, “one or more critical care network servers”, “a wearable device comprising: a memory, one or more sensors, a processor, a display screen”, “monitoring one or more health parameters related to the critical care condition via one or more sensors in the wearable device”, “generating of the alert information includes positioning a graphic for each of the one or more assets at a corresponding identified location on a geofence interface and concurrently displaying the risk assessment on the geofence interface”-claims 1, 15 and 17, 
claim 9,
	“generating the alert information to the user of the wearable device based on the risk assessment includes displaying a notification based on the risk assessment on a display screen of the wearable device, wherein the notification can be selected from the group consisting of: a message, a graphic, and a video”-claim 10,
	“the notification is generated by a critical care network server connected to the wearable device”-claim 11,
	“generating the alert information further comprises displaying: a low level of risk indication in response to the one or more health parameters being with a predetermined normal range and a presence of at least a predetermined number of the assets located within the radius; a medium level of risk indication in response to one of the one or more health parameters being outside of the predetermined normal range or a presence of less than the predetermined number of the assets located within the radius; and a high level of risk indication in response to both the one or more health parameters being outside of the predetermined normal range and a presence of less than the predetermined number of the assets located within the radius”-claim 19.
	These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).

	Claims also recite other additional limitations beyond abstract idea (“storing the critical care information in a memory of the wearable device”-claims 1, 15 and 17 and “storing critical care information in a memory of the wearable device, the critical care information being associated with the critical care condition of the user of the wearable device”-claim 14), these limitations are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Therefore, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker et al. (hereinafter Dantsker) (US Patent No. US 10,025,905 B2), Wennberg (US 20060129428A1), and further in view of Bertha et al. (hereinafter Bertha) (US Patent Application Publication No. US 8,670,998 B2).
Claim 1 recites a computer-implemented method for providing critical care using a wearable device, the method comprising: 
monitoring one or more health parameters related to a critical care condition of a user of the wearable device via one or more sensors in the wearable device (Dantsker; col. 1 ,lines 48-63, col. 4, lines 37-58-monitoring user’s conditions and col. 20, line 52 to col. 21, line 6-)medical data criticality may also depend on context of the user 802, e.g., geographical location of the user (i.e., GPS-based or altimeter), whether the user is resting, walking, running, or falling, inferred for example by sensors worn by the user or sensors on a wearable communication device. Additionally, medical data criticality can depend on physiological and biological data 803 obtained from sensors, such as from sensors worn on the body (e.g., heart rate and blood pressure data), sensors on-board the communication device or a remote sensor (e.g., a sensor communicating with the communication device through a short-range connection, such as Bluetooth®, or through a long-range connection, such as the Internet or a communications network); 
generating alert information to the user of the wearable device based on the generated risk assessment, wherein the generating of the alert information includes displaying the geofence on a geofence interface, positioning a graphic for each asset at a corresponding determined location within the displayed geofence, and concurrently displaying the risk assessment on the geofence interface (Dantsker; col. 26, lines 12-30-The warnings, indications and guidance may be presented in various manners, including flashing lights, text based messages on a display, video displays, audio indications, or any other indication perceptible to anyone in close proximity to the communication device.), and 
wherein at least one step of the method is performed by a processor of the wearable device (Dantsker; col. 26, lines 12-30).


In particular, Wennberg discloses “the various categories of data that may be used by the application 104 of predictive modeling analytic system 100 include, but are not limited to, the following: patient data 402 including, e.g., claims related data and non-claims related data; and geographic and timely medical research data on geographic and healthcare system factors 404 including, e.g., healthcare system factor data, unwarranted geographic treatment pattern variation data, and data addressing clinical care gaps in healthcare systems patient care delivery.” in par. 56, “Health care system factor data includes information about the health care system where an individual receives care, e.g., geographic area, a hospital referral region (HRR), and/or the hospital system (a hospital and the physicians who practice in it). These factors may include the number of hospital beds per capita, number of specialists per capita, and/or diagnostic testing intensity associated with the health care system. Health care system factor data has been shown to be a strong determinant of the number of Supply sensitive services a patient receives.” in par. 57 and “The patient data 402 may be processed including geographic factors in the risk event and/or financial risk predictive model of the application 104 as shown in FIG. 4. These patient-related risk factors may include, but may not be limited to, age; gender, significant medical events; chronic conditions including, but not limited to, asthma, chronic obstructive pulmonary disease (“COPD), coronary artery disease (“CAD), congestive heart failure (“CHF'), and diabetes:…” in par. 63.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wennberg with the motivation of to be able to determine future event risks (Wennberg; par. 43).


Dantsker fails to expressly teach “determining locations of assets that are within a radius of a geofence from a current location of the wearable device”. However, this feature is well known in the art, as evidenced by Bertha.
In particular, Bertha discloses “storing location data/information, a computing device (e.g., data management system 100, mobile device 105, and/or care provider computing device 110) may be used to define one or more geofences around one or more geographic areas (e.g., one or more care provider locations)…. geofences may be defined based on latitude and longitude coordinates of the center, as well as the radius, of the geographic areas.” in col. 9, lines17-36, “the geofences defined by patients, care providers, and non-care providers may be used to provide notification services.” in col. 9, lines 60-62. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bertha with the motivation of to be able to determine when the mobile device (and/or any device associated therewith) enters and/or exits a geofenced area of a care provider location and/or a non-care provider location” in col. 13, lines 25-28.

As per claim 2, Dantsker discloses the method of claim 1, wherein the critical care condition can be selected from the group consisting of: heart attack, pneumonia, obesity, diabetes, allergies, injury, and surgery (Dantsker; col. 5, lines 29-65).  
As per claim 3, Dantsker discloses the method of claim 1, wherein each asset relevant to the critical care condition can be selected from the group consisting of: a defibrillator, a hospital, an insulin supply, an insulin purchase, a caregiver, a caregiver facility, a bathroom, an emergency room, a 2014P01850WOUS (PHB-10-8376) Page 2 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020 Office Action Dated: January 6, 2020 shelter, a drugstore, a family member, a disability assistant, a wheelchair, an electric cart, a pair of crutches, an emergency services professional, and an epinephrine autoinjector.  
Dantsker fails to expressly teach “each asset relevant to the critical care condition can be selected from the group consisting of: a defibrillator, a hospital, an insulin supply, an insulin purchase, a caregiver, a caregiver facility, a bathroom, an emergency room, a    shelter, a drugstore, a family member, a disability assistant, a wheelchair, an electric cart, a pair of crutches, an emergency services professional, and an epinephrine autoinjector”. However, this feature is well-known as evidenced by Wennberg.
In particular, Wennberg teaches “Health care system factor data includes information about the health care system where an individual receives care, e.g., geographic area, a hospital referral region (HRR), and/or the hospital system (a hospital and the physicians who practice in it). These factors may include the number of hospital beds per capita, number of specialists per capita, and/or diagnostic testing intensity associated with the health care system. Health care system factor data has been shown to be a strong determinant of the number of Supply sensitive services a patient receives.” in par. 57.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wennberg with the motivation of to be able to determine future event risks (Wennberg; par. 43).


As per claim 5, Dantsker discloses the method of claim 1, further comprising: determining a likelihood of availability of each identified asset; and updating the risk assessment based on the likelihood of availability of each identified asset.  
Dantsker fails to expressly teach “determining a likelihood of availability of each identified asset; and updating the risk assessment based on the likelihood of availability of each identified asset”. However, this feature is well-known as evidenced by Wennberg.
In particular, Wennberg teaches “Health care system factor data includes information about the health care system where an individual receives care, e.g., geographic area, a hospital referral region (HRR), and/or the hospital system (a hospital and the physicians who practice in it). These factors may include the number of hospital beds per capita, number of specialists per capita, and/or diagnostic testing intensity associated with the health care system. Health care system factor data has been shown to be a strong determinant of the number of Supply sensitive services a patient receives.” in par. 57.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wennberg with the motivation of to be able to determine future event risks (Wennberg; par. 43).

As per claim 6, Dantsker discloses the method of claim 5, wherein the updating the risk assessment comprises: comparing the likelihood of availability of each identified asset with a threshold; and increasing a value of the risk assessment if the likelihood of availability of each identified asset is below the threshold.  
Dantsker fails to expressly teach “updating the risk assessment comprises: comparing the likelihood of availability of each identified asset with a threshold; and increasing a value of the risk 
In particular, Wennberg teaches “the application employs a numerical analysis to find the maximum likelihood estimates (MLEs). For example, the application 104 makes an initial estimate of the parameters. The application 104 computes the likelihood of the logistic curve based on the parameters. Then, the application 104 improves and/or adjusts the parameter estimates to a certain degree and re-calculates the likelihood of the logistic curve fitting the data. The application 104 continuously performs this likelihood estimation for a number of iterations and/or until the parameter changes are below a minimum amount.” in par. 105.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wennberg with the motivation of to be able to determine future event risks (Wennberg; par. 43).

As per claim 9, Dantsker discloses the method of claim 1, wherein the processor of the wearable device is in communication with a user mobile device and a critical care network server (Dantsker; col. 8, lines 1-10 and fig. 1 and 5).  

As per claim 10, Dantsker discloses the method of claim 1, wherein generating the alert information to the user of the wearable device based on the risk assessment includes displaying a notification based on the risk assessment on a display screen of the wearable device, wherein the notification can be selected from the group consisting of: a message, a graphic, and a video (Dantsker; col. 26, lines 7-17).  

As per claim 11, Dantsker discloses the method of claim 10, wherein the notification is generated by a critical care network server connected to the wearable device (Dantsker; col. 26, lines 7-17 and col. 28, lines 15-25).  

As per claim 12, Dantsker discloses the method of claim 1, wherein generating the alert information to the user of the wearable device based on the risk assessment can be selected from the group consisting of: playing a sound, generating a vibration, and generating a small electric shock (Dantsker; col. 23, line 55 to col. 24, line 4).  

As per claim 13, Dantsker discloses the method of claim 12, wherein the generating alert information depends on a value of the risk assessment (Dantsker; col. 32, lines 24-42).  

As per claim 14, Dantsker discloses the method of claim 1, further comprising: storing critical care information in a memory of the wearable device, the critical care information being associated with the critical care condition of the user of the wearable device (Dantsker; col. 2, lines 26-42).

Claim 15 recites a system for providing critical care using a wearable device, the system comprising:  2014P01850WOUS (PHB-10-8376) Page 4 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020 Office Action Dated: January 6, 2020 
one or more critical care network servers, each server providing information regarding locations of assets, each asset designated as being relevant to one or more critical care conditions (Dantsker; col. 8, lines 57-67); and 
a wearable device comprising: 
a memory configured to store information regarding a critical care condition associated with a user (Dantsker; col. 20, line 52 to col. 21, line 6); 
(Dantsker; col. 20, line 52 to col. 21, line 6); 
a processor configured for: 
generating alert information to the user of the wearable device based on the risk assessment; 
a display screen configured to display the alert information, including displaying a graphic for each of the assets at a corresponding identified location on a geofence interface and concurrently displaying the risk assessment on the geofence interface (Dantsker; col. 26, lines 12-30).  

Dantsker fails to expressly teach “identifying locations of assets determined to relevant to the condition of interest to the user, wherein the locations are identified as being within a predetermined radius of a current location of the user; and generating a risk assessment based on the monitored parameters and the identified locations of assets within the predetermined radius of the current location of the user”. However, this feature is well known in the art, as evidenced by Wennberg.
In particular, Wennberg discloses “the various categories of data that may be used by the application 104 of predictive modeling analytic system 100 include, but are not limited to, the following: patient data 402 including, e.g., claims related data and non-claims related data; and geographic and timely medical research data on geographic and healthcare system factors 404 including, e.g., healthcare system factor data, unwarranted geographic treatment pattern variation data, and data addressing clinical care gaps in healthcare systems patient care delivery.” in par. 56, “Health care system factor data includes information about the health care system where an individual receives care, e.g., geographic area, a hospital referral region (HRR), and/or the hospital system (a hospital and the physicians who practice in it). These factors may include the number of hospital beds per capita, number of specialists per capita, and/or diagnostic testing intensity associated with the health care system. Health care system factor data has been shown to be a strong determinant of the number of Supply sensitive services a patient receives.” in par. 57 and “The patient data 402 may be processed including geographic factors in the risk event and/or financial risk predictive model of the application 104 as shown in FIG. 4. These patient-related risk factors may include, but may not be limited to, age; gender, significant medical events; chronic conditions including, but not limited to, asthma, chronic obstructive pulmonary disease (“COPD), coronary artery disease (“CAD), congestive heart failure (“CHF'), and diabetes:…” in par. 63.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wennberg with the motivation of to be able to determine future event risks (Wennberg; par. 43).
The obviousness of modifying the teaching of Dantsker to include define one or more geofences around one or more geographic areas (e.g., one or more care provider locations) (as taught by Bertha) is as addressed above in the rejection of claim 1 and incorporated herein.

As per claim 16, Dantsker discloses the system of claim 15, wherein the alert information displayed by the display screen of the wearable device is accompanied by a secondary alert, the secondary alert can be selected from the group consisting of: playing a sound, generating a vibration, and generating a small electric shock (Dantsker; col. 22, lines 19-32-Examiner considers that the alert message to the user’s caregivers include a sound or vibration alert, such a text message).

Claim 17 recites a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for providing on-demand wireless services, the method comprising:  2014P01850WOUS (PHB-10-8376) Page 5 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020 Office Action Dated: January 6, 2020 
storing critical care information in a memory of the wearable device, the critical care information associated with a critical care condition of a user of the wearable device (Dantsker; col. 2, lines 26-42); 
monitoring one or more health parameters related to the critical care condition via one or more sensors in the wearable device (Dantsker; col. 1 ,lines 48-63, col. 4, lines 37-58, col. 20, line 52 to col. 21, line 6); 
generating alert information to a user of the wearable device based on the risk assessment, wherein the generating of the alert information includes positioning a graphic for each of the one or more assets at a corresponding identified location on a geofence interface and concurrently displaying the risk assessment on the geofence interface (Dantsker; col. 26, lines 12-30).  

Dantsker fails to expressly teach “identifying one or more assets within a predetermined radius of a current location of the user, each asset is relevant to the critical care condition; generating a risk assessment based on the one or more health parameters and locations of each identified asset”. However, this feature is well known in the art, as evidenced by Wennberg.
In particular, Wennberg discloses “the various categories of data that may be used by the application 104 of predictive modeling analytic system 100 include, but are not limited to, the following: patient data 402 including, e.g., claims related data and non-claims related data; and geographic and timely medical research data on geographic and healthcare system factors 404 including, e.g., healthcare system factor data, unwarranted geographic treatment pattern variation data, and data addressing clinical care gaps in healthcare systems patient care delivery.” in par. 56, “Health care system factor data includes information about the health care system where an individual receives care, e.g., geographic area, a hospital referral region (HRR), and/or the hospital system (a hospital and the physicians who practice in it). These factors may include the number of hospital beds per capita, number of specialists per capita, and/or diagnostic testing intensity associated with the health care system. Health care system factor data has been shown to be a strong determinant of the number of Supply sensitive services a patient receives.” in par. 57 and “The patient data 402 may be processed including geographic factors in the risk event and/or financial risk predictive model of the application 104 as shown in FIG. 4. These patient-related risk factors may include, but may not be limited to, age; gender, significant medical events; chronic conditions including, but not limited to, asthma, chronic obstructive pulmonary disease (“COPD), coronary artery disease (“CAD), congestive heart failure (“CHF'), and diabetes:…” in par. 63.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wennberg with the motivation of to be able to determine future event risks (Wennberg; par. 43).
The obviousness of modifying the teaching of Dantsker to include define one or more geofences around one or more geographic areas (e.g., one or more care provider locations) (as taught by Bertha) is as addressed above in the rejection of claim 1 and incorporated herein.

As per claim 18, Dantsker discloses the computer-implemented method of claim 1, wherein generating the alert information includes displaying an indication of a level of risk from a group consisting of low, medium and high risk (Dantsker; col. 5, line 66 to col. 6, line 17 and col. 21, lines 24-34).

As per claim 19, Dantsker discloses the computer-implemented method of claim 1, wherein generating the alert information further comprises displaying: 
a low level of risk indication in response to the one or more health parameters being with a predetermined normal range and a presence of at least a predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26); 
a medium level of risk indication in response to one of the one or more health parameters being outside of the predetermined normal range or a presence of less than the predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26); and 
a high level of risk indication in response to both the one or more health parameters being outside of the predetermined normal range and a presence of less than the predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26).  

As per claim 20, Dantsker discloses the computer-implemented method of claim 1, wherein generating the alert information further comprises displaying: a high level of risk indication in response to an absence of a predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dantsker et al. (hereinafter Dantsker) (US Patent No. US 10,025,905 B2), Wennberg (US 20060129428A1), Bertha et al. (hereinafter Bertha) (US Patent Application Publication No. US 8,670,998 B2) and further in view of Kowalkiewicz et al. (hereinafter Kowalkiewicz) (US Patent Application Publication No. US 20150100326 A1).
Claim 4 recites the method of claim 1, further comprising: 
determining a maximal period of time for accessing the asset based on a type of the critical care condition; 
detecting a type of a transportation; and 
determining the radius as a maximal distance of traveling for the maximal period of time using the detected transportation.  

Dantsker fails to expressly teach the limitations of claim 4 (determining a maximal period of time for accessing the asset based on a type of the critical care condition; detecting a type of a transportation; and determining the radius as a maximal distance of traveling for the maximal period of time using the detected transportation). However, this feature is well known in the art, as evidenced by Kowalkiewicz.
In particular, Kowalkiewicz discloses “dynamic appointment scheduler 126 determines if re-scheduling of the appointment is required. This may be necessary when, for instance, the user cannot arrive on-time (e.g., late or early) at the venue of the healthcare provider, the waiting period is too long,… Based on the user's current location and optionally the traffic information, the dynamic appointment scheduler 126 may estimate the time of arrival of the user at the healthcare provider's venue, and determine if the user is going to arrive too early or late for the appointment and whether re-scheduling is required. The user may be presented with an option to re-schedule the appointment or to book a faster mode of transportation.” in par. 53, “the dynamic appointment scheduler 126 may provide the user with an option to book a faster mode of transportation to the venue” in par. 81 and “the search may also be performed to find healthcare providers in close vicinity or within a predetermined area (e.g., 5 mile radius) around the user's current location or place of residence” in par. 72. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kowalkiewicz with the motivation of to save the patient's time (Kowalkiewicz; par. 89).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker et al. (hereinafter Dantsker) (US Patent No. US 10,025,905 B2), Wennberg (US 20060129428A1), Bertha et al. (hereinafter Bertha) (US Patent Application Publication No. US 8,670,998 B2) and further in view of Clapp (US Patent No. US 8,758,238 B2).
Claim 7 recites the method of claim 5, wherein the determining the likelihood of availability of each identified asset comprises: determining a number of other users near each identified asset, and wherein each of the other users also have a respective critical condition related to the identified assets; and determining the likelihood of availability of each identified asset based on the number of other users.  

Claim 8 recites the method of claim 5, wherein determining the likelihood of availability of each identified asset comprises:2014P01850WOUS (PHB-10-8376) Page 3 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020Office Action Dated: January 6, 2020determining a number of other users currently using an identified asset; and determining the likelihood of availability of each identified asset based on the number of other users.  
As per claims 7 and 8, Dantsker fails to expressly teach these limitations (determining a number of other users near each identified asset, and wherein each of the other users also have a respective critical condition related to the identified assets; and determining the likelihood of availability of each identified asset based on the number of other users, determining a number of other users currently using an identified asset; and determining the likelihood of availability of each identified asset based on the number of other users). However, this feature is well known in the art, as evidenced by Kowalkiewicz.
In particular, Clapp discloses “patients may be risk stratified into three groups. The first group may correspond to high risk patients 118, the second group may correspond to medium risk patients 120, and the third group may correspond to low risk patients 122. The desired algorithm may then produce a healthcare provider visitation schedule based on risk stratification and respective patient location. Location-aware technology enables patient location information to not be constrained to a static database of residence locations, but can be dynamically updated through use of the device 102.” in col. 6, line 59 to col. 7, line 3 and “the health related location system employs traffic data to develop and/or alter the healthcare provider visitation schedule, as desired for optimization, convenience, and the like. The traffic data may be available via a Web-based data site. For instance, the server 104 may access a Web-based traffic data site via the communication network 106 and utilize respective traffic information in scheduling algorithms. The traffic data may be utilized during creation of a visit schedule, or alternatively, may be utilized to alter an existing visit schedule. For example, the health related location awareness system 100 derives a mobile healthcare provider visitation schedule progressing from a first patient, A, then to a second patient, B, then to a third patient, C, and finally to a fourth patient, D. Traffic data, such as that received from a Web-based traffic data site, may indicate a road constriction or closure due to an accident, construction, disabled vehicle, and the like, whereby the originally prescribed route from B to C is either impossible to take or substantially hindered. The scheduling algorithm may then factor in the real-time traffic data and alter the visitation schedule from ABCD to ACBD for overall patient visitation time efficiency and healthcare provider convenience.” in col. 7, lines 8-32. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Clapp with the motivation of utilize additional external data in the formulation and/or alteration of the healthcare provider visitation schedule (Clapp; col. 7, lines 8-10).




Response to Arguments
Applicant’s arguments with respect to claims 04/23/2021 have been considered but are moot because the new ground of rejection does not rely on new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626